DETAILED ACTION
Claims 1 through 24 originally filed 23 September 2020. Claims 1 through 24 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4).

The disclosure erroneously identifies reference character "30" with the "second lower spacer layer" on ¶57 of the original disclosure despite this feature otherwise having a different reference character and this reference character referring to a different feature. This is considered a typographical error.

The disclosure erroneously identifies reference character "361" with the "P-type oxidation layer" on ¶50 of the original disclosure and with the "N-type oxidation layer" on ¶54 of the original disclosure. These features must be identified with different reference characters because they are different features.

The disclosure erroneously identifies reference character "362" with the "P-type oxidation layer" on ¶35 of the original disclosure and with the "N-type oxidation layer" on ¶41 of the original disclosure. These features must be identified with different reference characters because they are different features.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 24 rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, this claim refers to a "high-power" VCSEL. However, the term "high-power" in this claim is a relative term which renders the claim indefinite (MPEP §2173.05(b)). The term "high-power" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, this claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the remainder of this action, the term "high-power" shall be interpreted as a general descriptor of a laser beam rather than implying any particular power threshold.

Regarding claim 13, this claim includes the term "high-power" similar to claim 1 noted above. As such, this claim is also deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. For the remainder of this action, this claim will also be interpreted as noted above regarding claim 1.

Regarding claims 2 through 12 and 14 through 24, each of these claims depend properly from one of claims 1 and 13 and inherit all limitations thereof. As such, these claims are also deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. For the remainder of this action, these claims will also be interpreted as noted above regarding respective parent claims 1 and 13.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 15 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Regarding claim 3, this claim requires only "Wherein the high-power VCSEL is a top-emitting VCSEL or a bottom-emitting VCSEL." However, this list exhaustively enumerates the possible VCSEL formats. By exhaustively listing the possible VCSEL formats, this claim requires nothing beyond the requirement that the laser is a VCSEL as stated in the parent claim. As such, this claim is of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.

Regarding claim 15, this claim requires only "Wherein the high-power VCSEL is a top-emitting VCSEL or a bottom-emitting VCSEL." However, this list exhaustively enumerates the possible VCSEL formats. By exhaustively listing the possible VCSEL formats, this claim requires nothing beyond the requirement that the laser is a VCSEL as stated in the parent claim. As such, this claim is of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 through 7, 13, and 15 through 19 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueki et al. (Ueki, US Pub. 2006/0227835).

Regarding claim 1, Ueki discloses, "An N-type first epitaxial region located on a substrate" (p. [0049] and Fig. 2, pts. 22 and 23a).  "An active region located on the N-type first epitaxial region" (p. [0049] and Fig. 2, pts. 23a and 24).  "Wherein the active region includes one or more active layers" (p. [0049] and Fig. 2, pt. 24).  "A second epitaxial region located on the active region" (p. [0049] and Fig. 2, pts. 23b, 25, and 26).  "Wherein the second epitaxial region includes a PN junction" (p. [0051] and Fig. 2, pts. 25, 26, and T).  "The PN junction includes at least one P-type epitaxial layer, a tunnel junction and at least one N-type epitaxial layer" (p. [0051] and Fig. 2, pts. 25, 26, and T).  "The tunnel junction is located between the at least one P-type epitaxial layer and the at least one N-type epitaxial layer" (p. [0051] and Fig. 2, pts. 25, 26, and T).  "Wherein the at least one P-type epitaxial layer is close to the active region" (p. [0051] and Fig. 2, pts. 24 and 25).  "The at least one P-type epitaxial layer is between the active region and the at least one N-type epitaxial layer" (p. [0051] and Fig. 2, pts. 24, 25, and 26).  

Regarding claim 3, Ueki discloses, "Wherein the high-power VCSEL is a top-emitting VCSEL or a bottom-emitting VCSEL" (Fig. 2).  

Regarding claim 4, Ueki discloses, "Wherein the second epitaxial region includes an upper DBR layer or a spacer layer" (p. [0049] and Fig. 2, pt. 23b).  "The upper DBR layer or the spacer layer is the at least one P-type epitaxial layer" (p. [0049] and Fig. 2, pt. 23b).  

Regarding claim 5, Ueki discloses, "Wherein the second epitaxial region includes an upper DBR layer or a spacer layer" (p. [0049] and Fig. 2, pts. 25 and 26).  "The upper DBR layer or the spacer layer includes the PN junction" (p. [0049] and Fig. 2, pts. 25, 26, and T).  

Regarding claim 6, Ueki discloses, "Wherein the second epitaxial region includes a spacer layer and an oxidation layer" (p. [0049] and Fig. 2, pts. 23b, 25a, and 25b).  "The spacer layer is between the active region and the oxidation layer" (p. [0049] and Fig. 2, pts. 23b, 24, 25a, and 25b).  

Regarding claim 7, Ueki discloses, "Wherein the second epitaxial region includes an oxidation layer" (p. [0049] and Fig. 2, pts. 25a, 25b, and 26).  "The PN junction is on or beneath the oxidation layer" (p. [0049] and Fig. 2, pts. 25a, 25b, 26, and T).  

Regarding claim 13, Ueki discloses, "A first epitaxial region located on a substrate" (p. [0044] and Fig. 1, pts. 11, 12, and 13).  "Wherein the first epitaxial region includes a PN junction" (p. [0046] and Fig. 1, pts. 12, 13 and T).  "The PN junction includes at least one P-type epitaxial layer, a tunnel junction and at least one N-type epitaxial layer" (p. [0046] and Fig. 1, pts. 12, 13 and T).  "The tunnel junction is located between the at least one P-type epitaxial layer and the at least one N-type epitaxial layer" (p. [0046] and Fig. 1, pts. 12, 13 and T).  "An active region located on the first epitaxial region" (p. [0044] and Fig. 1, pts. 14a and 15).  "Wherein the active region includes one or more active layers" (p. [0044] and Fig. 1, pt. 15).  "An N-type second epitaxial region located on the active region" (p. [0044] and Fig. 1, pts. 15 and 16).  "Wherein the at least one P-type epitaxial layer is close to the active region" (p. [0046] and Fig. 1, pts. 13 and 15).  "The at least one N-type epitaxial layer is close to the substrate" (p. [0046] and Fig. 1, pts. 11 and 12).  

Regarding claim 15, Ueki discloses, "Wherein the high-power VCSEL is a top-emitting VCSEL or a bottom-emitting VCSEL" (Fig. 1).  

Regarding claim 16, Ueki discloses, "Wherein the first epitaxial region includes a lower DBR layer or a spacer layer" (p. [0044] and Fig. 1, pts. 12 and 13, where these layers additionally operate as spacer layers).  "The lower DBR layer or the spacer layer is the at least one P-type epitaxial layer" (p. [0044] and Fig. 1, pts. 12).  

Regarding claim 17, Ueki discloses, "Wherein the first epitaxial region includes a lower DBR layer or a spacer layer" (p. [0044] and Fig. 1, pts. 12 and 13, where these layers additionally operate as spacer layers).  "The lower DBR layer or the spacer layer includes the PN junction" (p. [0046] and Fig. 1, pts. 12, 13, and T).  

Regarding claim 18, Ueki discloses, "Wherein the first epitaxial region further includes a spacer layer and an oxidation layer" (p. [0046] and Fig. 1, pts. 13a, 13b, and 14).  "The spacer layer is between the active region and the oxidation layer" (p. [0044] and Fig. 1, pts. 13a, 13b, 14, and 15).  

Regarding claim 19, Ueki discloses, "Wherein the first epitaxial region further includes an oxidation layer" (p. [0046] and Fig. 1, pts. 13a and 13b).  "The PN junction is beneath or on the oxidation layer" (p. [0046] and Fig. 1, pts. 13a, 13b, and T).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Ueki.

Regarding claim 2, Ueki does not explicitly disclose, "Wherein the high-power VCSEL has a slope efficiency of 0.6 Watts/Amp or greater."  The examiner takes Official Notice of the fact that it was known in the art to adjust the design parameters of a laser device to achieve different slope efficiencies with higher slope efficiencies desirably providing higher operational efficiency. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the design of the laser device so as to achieve the noted slope efficiency, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 14, Ueki does not explicitly disclose, "Wherein the high-power VCSEL has a slope efficiency of 0.6 Watts/Amp or greater."  The examiner takes Official Notice of the fact that it was known in the art to adjust the design parameters of a laser device to achieve different slope efficiencies with higher slope efficiencies desirably providing higher operational efficiency. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the design of the laser device so as to achieve the noted slope efficiency, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 8, 9, 20, and 21 rejected under 35 U.S.C. 103 as being unpatentable over Ueki in view of Maeda et al. (Maeda, US Pub. 2010/0238965).

Regarding claim 8, Ueki discloses, "An ohmic contact layer located on the second epitaxial region" (p. [0050] and Fig. 2, pts. 27 and 28, where the top layer of reflector 27 serves as an ohmic contact to electrode 28).  Ueki does not explicitly disclose, "Wherein the ohmic contact layer comprises a N-type material selected from the group consisting of GaAs, InGaAs, GaAsSb, InAlGaAs and InGaAsSb."  Maeda discloses, "Wherein the ohmic contact layer comprises a N-type material selected from the group consisting of GaAs, InGaAs, GaAsSb, InAlGaAs and InGaAsSb" (p. [0037] and Fig. 1, pt. 16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ueki with the teachings of Maeda.  In view of the teachings of Ueki regarding a VCSEL device, the alternate construction of the device to employ GaAs based semiconductor materials and silicon dopants as taught by Maeda would enhance the teachings of Ueki by allowing the device to operate at different wavelengths on the basis of those different materials.

Regarding claim 9, Ueki discloses, "An N-type ohmic contact layer located on the second epitaxial region" (p. [0050] and Fig. 2, pts. 27 and 28, where the top layer of reflector 27 serves as an ohmic contact to electrode 28).  Ueki does not explicitly disclose, "Wherein the N-type ohmic contact layer further comprises a doping element selected from the group consisting of Si, Te and Se."  Maeda discloses, "Wherein the N-type ohmic contact layer further comprises a doping element selected from the group consisting of Si, Te and Se" (p. [0029]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ueki with the teachings of Maeda for the reasons provided above regarding claim 8.  

Regarding claim 20, Ueki discloses, "An ohmic contact layer located on the second epitaxial region" (p. [0045] and Fig. 1, pts. 16 and 18, where the junction between 16 and 18 forms an ohmic contact).  Ueki does not explicitly disclose, "Wherein the ohmic contact layer comprises an N-type material selected from the group consisting of GaAs, InGaAs, GaAsSb, InAlGaAs and InGaAsSb."  Maeda discloses, "Wherein the ohmic contact layer comprises an N-type material selected from the group consisting of GaAs, InGaAs, GaAsSb, InAlGaAs and InGaAsSb" (p. [0037] and Fig. 1, pt. 16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ueki with the teachings of Maeda for the reasons provided above regarding claim 8.  

Regarding claim 21, Ueki discloses, "Wherein further comprising an N-type ohmic contact layer located on the second epitaxial region" (p. [0045] and Fig. 1, pts. 16 and 18, where the junction between 16 and 18 forms an ohmic contact).  Ueki does not explicitly disclose, "Wherein the N-type ohmic contact layer further comprises a doping element selected from the group consisting of Si, Te and Se."  Maeda discloses, "Wherein the N-type ohmic contact layer further comprises a doping element selected from the group consisting of Si, Te and Se" (p. [0029]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ueki with the teachings of Maeda for the reasons provided above regarding claim 8.  

Claims 10 through 12, and 22 through 24 rejected under 35 U.S.C. 103 as being unpatentable over Ueki in view of Sun et al. (Sun, US Pub. 2001/0043629).

Regarding claim 10, Ueki does not explicitly disclose, "Wherein the active region further includes a tunnel junction or another PN junction."  "The tunnel junction or the another PN junction is disposed between two active layers of the more active layers."  Sun discloses, "Wherein the active region further includes a tunnel junction or another PN junction" (p. [0066] and Fig. 3, pts. 20 and 26).  "The tunnel junction or the another PN junction is disposed between two active layers of the more active layers" (p. [0066] and Fig. 3, pts. 16, 18, 20, 26, and 30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ueki with the teachings of Sun.  In view of the teachings of Ueki regarding a VCSEL device having a single active region, the alternate construction of the light emission region to include multiple active regions as well as oxide apertures and tunnel junctions between those active regions as taught by Sun would enhance the teachings of Ueki by allowing for an increased power output.

Regarding claim 11, Ueki does not explicitly disclose, "Wherein the active region further includes an oxidation layer."  "The oxidation layer is disposed between two active layers of the more active layers."  Sun discloses, "Wherein the active region further includes an oxidation layer" (p. [0067] and Fig. 3, pts. 32 and 34).  "The oxidation layer is disposed between two active layers of the more active layers" (p. [0067] and Fig. 3, pts. 16, 18, 30, 32, and 34).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ueki with the teachings of Sun for the reasons provided above regarding claim 10.  

Regarding claim 12, Ueki does not explicitly disclose, "Wherein the active region further includes a plurality of oxidation layers and a plurality of tunnel junctions."  "At least one tunnel junction and at least one oxidation layer are disposed between each two adjacent active layers in the active region."  Sun discloses, "Wherein the active region further includes a plurality of oxidation layers and a plurality of tunnel junctions" (p. [0066], [0067], and Fig. 3, pts. 20, 26, 32, and 34).  "At least one tunnel junction and at least one oxidation layer are disposed between each two adjacent active layers in the active region" (p. [0066], [0067], and Fig. 3, pts. 16, 18, 20, 26, 30, 32, and 34).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ueki with the teachings of Sun for the reasons provided above regarding claim 10.  

Regarding claim 22, Ueki does not explicitly disclose, "Wherein the active region further includes a tunnel junction or another PN junction."  "The tunnel junction or the another PN junction is disposed between two active layers of the more active layers."  Sun discloses, "Wherein the active region further includes a tunnel junction or another PN junction" (p. [0066] and Fig. 3, pts. 20 and 26).  "The tunnel junction or the another PN junction is disposed between two active layers of the more active layers" (p. [0066] and Fig. 3, pts. 16, 18, 20, 26, and 30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ueki with the teachings of Sun for the reasons provided above regarding claim 10.  

Regarding claim 23, Ueki does not explicitly disclose, "Wherein the active region further includes an oxidation layer."  "The oxidation layer is disposed between two active layers of the more active layers."  Sun discloses, "Wherein the active region further includes an oxidation layer" (p. [0067] and Fig. 3, pts. 32 and 34).  "The oxidation layer is disposed between two active layers of the more active layers" (p. [0067] and Fig. 3, pts. 16, 18, 30, 32, and 34).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ueki with the teachings of Sun for the reasons provided above regarding claim 10.  

Regarding claim 24, Ueki does not explicitly disclose, "Wherein the active region further includes a plurality of oxidation layers and a plurality of tunnel junctions."  "At least one tunnel junction and at least one oxidation layer are disposed between each two adjacent active layers in the active region."  Sun discloses, "Wherein the active region further includes a plurality of oxidation layers and a plurality of tunnel junctions" (p. [0066], [0067], and Fig. 3, pts. 20, 26, 32, and 34).  "At least one tunnel junction and at least one oxidation layer are disposed between each two adjacent active layers in the active region" (p. [0066], [0067], and Fig. 3, pts. 16, 18, 20, 26, 30, 32, and 34).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ueki with the teachings of Sun for the reasons provided above regarding claim 10.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Geske et al. (Geske, US Pub. 2012/0051384) is cited for teaching a high-powered VCSEL designed to achieve a slope efficiency of 1W/A.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828